Case 9:19-cv-81160-RS Document 151 Entered on FLSD Docket 02/14/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Civil No. 19-81160-CV-Smith/Matthewman

 

 

 

 

APPLE INC., . 7 | | J
Plaintiff, | \ ae
; FILED BY ev D.C.
Vs. .
CORELLIUM, LLC, FEB 14 2020
ANGELA E. NOBLE
CLERK U.S. DIST. CT.
Defendant. . §.D, OF ELA. — W.PB.
}

 

ORDER GRANTING IN PART AND DENYING IN PART CORELLIUM’S MOTION
TO COMPEL PLAINTIFF TO PROVIDE PROPER RESPONSES TO DEFENDANT’S
FIRST REQUEST FOR ADMISSIONS [DE 100]

THIS CAUSE is before the Court upon Defendant, Corellium, LLC’s (“Corellium”’)
Motion to Compel Plaintiff to Provide Proper Responses to Defendant’s First Request for
“Admissions (“Motion”) [DE 100]. This matter was referred to the undersigned by United States
District Tudge Rodney Smith. See DE 32. Plaintiff, Apple Ine. (“Apple”) has filed a response
[DEs 120, 128"] to the Motion, and Corellium has filed a reply [DE 131]. The Court held a
hearing on the Motion on February 12, 2020, and on February 13, 2020.

The Court incorporates its Preliminary Statement Regarding Discovery Problems in This
Case contained in its prior Order at DE 144.

Upon careful review of Corellium’s Motion [DE 100], Apple’s response [DEs 120, 128],

Corellium’s reply [DE 131], and counsel’s argument at the February 12, 2020 and February 13,

2020 discovery hearing, pursuant to the relevancy and proportionality requirements of Rule

 

' Docket Entry 128 is the sealed version of the response, and Docket Entry 120 is the public version of the response.

1
Case 9:19-cv-81160-RS Document 151 Entered on FLSD Docket 02/14/2020 Page 2 of 3

26(b)(1), and as stated in open court, it is hereby ORDERED as follows:

1. Corellium’s Motion to Compel Plaintiff to Provide Proper Responses to Defendant’s
First Request for Admissions [DE 100] is GRANTED IN PART AND DENIED IN
PART. ; |

2. “Apple objected, in part, to Requests for Admission 44, 68, 70-71, 73-76, 78, 80-84,
91-94, 96-108, 111, 112, 115, 116, 167, 168, 188, 189 on the basis that the documents
referenced in the Requests for Admission speak for themselves. Corellium’s Motion
is DENIED as to Requests for Admission 44, 68, 70-71, 73-76, 78, 80-84, 91-94,
96-108, 111, 112, 115, 116, 167,- 168, 188, 189. The Court finds that Apple’s
obj ection has merit.

3. Corellium’s Motion is also DENIED as to Requests for Admission 88 and 89. The
Court finds that Apple’s objection that the information requested is within
Corellium’s possession, custody, and/or control and not in Apple’s possession,
custody and/or control to have merit. |

4. Corellium’s Motion is GRANTED IN PART as to Requests for Admission 4, 7, 9, 91,
94, 169, 173-179, 186, and 196. On or before February 24, 2020, Apple shall file
amended responses to those Requests for Admission that make Apple’s response
clearer, as discussed in open court.

5. Corellium’s Motion is GRANTED IN PART as all other Requests for Admission for
which Apple objected on the basis that the Requests were vague and/or ambiguous.
At the February 13, 2020 hearing, the parties represented that Apple asserted that

objection to approximately 70 Requests for Admission. On or before February 24,
Case 9:19-cv-81160-RS Document 151 Entered on FLSD Docket 02/14/2020 Page 3 of 3

2020, Apple shall file amended responses to those Requests for Admission that make
Apple’s response clearer, as discussed in open court.

6. | Finally, the parties resolved their dispute regarding several other Requests for
Admission on their own. Per their agreement, on or before February 24, 2020, Apple
‘shall file amended responses to certain Requests for Admission. Apple shall also add
language to the amended responses stating that it has completed a reasonable inquiry,

DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

7
' Southern District of Florida, this / $ a of February, 2020.

 
   

AHA
WILLIAM MAFTHEWMAN
UNITED STATES MAGISTRATE JUDGE
